       Case 1:19-cv-00504-KG-KK Document 49 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JAMES NEWTON,

      Plaintiff,

vs.                                                        Civ. No. 19-504 KG/KK

ROBERT WILKIE, in his
capacity as SECRETARY OF
VETERANS AFFAIRS,

      Defendant.

                              FINAL SUMMARY JUDGMENT

      Having granted the Motion for Summary Judgment and Supporting Memorandum (Doc.

37) by entering a Memorandum Opinion and Order contemporaneously with this Final Summary

Judgment,

      IT IS ORDERED that

      1. summary judgment is entered in Defendant’s favor on all of Plaintiff’s claims;

      2. Plaintiff’s claims are dismissed with prejudice; and

      3. this lawsuit is now terminated.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
